
	

115 S1859 IS: Healthcare Tax Relief Act
U.S. Senate
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1859
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2017
			Mr. Gardner (for himself, Mr. Inhofe, Mr. Cotton, Mr. Johnson, Mr. Portman, Mr. Flake, Mr. Blunt, Mr. Barrasso, Mr. Cruz, Mr. Heller, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To extend the moratorium on the annual fee on health insurance providers.
	
	
 1.Short titleThis Act may be cited as the Healthcare Tax Relief Act. 2.Extension of moratorium on annual fee on health insurance providersSubsection (j)(2) of section 9010 of the Patient Protection and Affordable Care Act is amended by striking December 31, 2017 and inserting December 31, 2018.
		
